NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0736-19

CARLOS CARRANZA,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR
and BUCKINGHAM ADULT
MEDICAL DAY CARE
CENTER, LLC1

          Respondents.


                   Submitted February 10, 2021 – Decided February 25, 2021

                   Before Judges Whipple and Rose.

                   On appeal from the Board of Review, Department of
                   Labor, Docket No. 186,368.

                   Carlos Carranza, appellant pro se.

                   Gurbir S. Grewal, attorney for respondent, Board of
                   Review (Sookie Bae, Assistant Attorney General, of


1
     Improperly pled as Buckingham AMDC, LLC.
            counsel; Dipti Vaid Dedhia, Deputy Attorney General,
            on the brief).

PER CURIAM

      Claimant Carlos Carranza appeals pro se from a September 12, 2019 final

decision of the Department of Labor and Workforce Development, Board of

Review, disqualifying him from receiving unemployment benefits under

N.J.S.A. 43:21-5(a). The Board's decision was based on its determination that

Carranza left work voluntarily without good cause attributable or related to the

work. Because the factual circumstances were not sufficiently developed at the

Appeal Tribunal hearing, we reverse and remand for a new hearing.

      We summarize the facts we can discern from the transcript. Carranza was

employed full time as a maintenance worker for Buckingham Adult Medical Day

Care Center, LLC in Prospect Park from December 1999 to May 28, 2019. At

the time of the telephonic hearing on July 24, 2019, Carranza was seventy-eight

years old and spoke limited English. The appeals examiner denied Carranza's

request for his daughter to serve as his translator, but immediately contacted a

Spanish interpreter, who also appeared telephonically. Carranza testified on his

own behalf, but did not present any other witnesses or introduce in evidence any

documents. Buckingham did not participate in the hearing.



                                                                          A-0736-19
                                       2
      Prior to administration of the oath, Carranza acknowledged he was ready

to proceed. But he specifically asked that the appeals examiner "give [him]

more time because it's difficult for [him] sometimes to hear, and [he] would like

to have enough time to answer each question." The examiner agreed to do so.

      When the examiner asked whether Carranza or his employer "initiate[d]

the separation" on May 28, 2019, the following exchange transpired:

            INTERPRETER: What happened . . . what happened
            that day was my employer called me to talk to me. And
            I went and I told that person that I couldn't continue
            working because the woman that was working with me
            was harassing me (inaudible) was having an issue with
            me.

                  ....

            EXAMINER: So, did you resign?

            INTERPRETER:        The interpreter requires . . .
            (Speaking Spanish). The interpreter needs to look up a
            word. (Speaking Spanish).

            CARRANZA: (Speaking Spanish).

            INTERPRETER: Yes. Yes. I resigned. But if you ask
            one question, I am going to answer that, but there are
            other things that happened before.

            [(Emphasis added).]

      Upon further questioning, Carranza clarified that he "resign[ed]" to

"Lauren," who was the "owner" of Buckingham, and "Selena" was the woman

                                                                           A-0736-19
                                       3
who had harassed him. Selena held a "higher position than [Carranza]"; she was

"like the principal" or "director" of Buckingham. When asked to explain how

he felt harassed, Carranza eventually disclosed that Selena "suspended [him] for

three days without any reason." Carranza said it was the first time in his twenty-

year employment history with Buckingham that he was suspended.

      Carranza indicated his suspension was precipitated by an incident that

occurred on May 22, 2019, when a hairdresser asked him for the key to "that

place where you can find the bathroom paper and all those objects." Carranza

said Lauren suspended him because he refused to obtain the key to that room.

Carranza elaborated:

                  I said that was her work and not my work because
            I needed to go to another place. And that lady said to
            me. "No. I'm doing (inaudible)." And I said, "That's
            your work and you get paid for that." So that lady went
            to the principal and said what happened, and the
            principal didn't help me with what I was saying, so I got
            suspended for three days.

      When asked whether he resigned because Lauren suspended him or

because he felt Selena had harassed him, Carranza ultimately testified:

                  I'm going to tell you the truth. I think the new
            reason I resigned it [sic] was because I was
            discriminated [sic]; because I think that this is a racist
            person. And that lady doesn't try to look at me [sic].
            And also she has been through a [sic] many, many


                                                                            A-0736-19
                                        4
            injustices with me. So, I don't know if you want me to
            tell you how that happened?

      Carranza acknowledged that prior to resigning, he did not speak with

Lauren to resolve his issues with Selena. In that regard, Carranza stated:

                   Well, you may know that I don't speak English
            and when you [sic] want to say something you want me
            [sic] an interpreter. And if I, for example, was going to
            say what happened they will realize what was
            happening, and everybody will know. So, in that case
            I prefer to . . . I prefer not to say what was happening.

      When pressed, Carranza said "[Lauren] knew everything about it. And

everybody knew what was happening. [Selena] was being hard with me." As

an example, Carranza stated:

            If I have to take a patient to other [sic] place at 9:00
            a.m., I was already working . . . since 6:00 a.m. And if
            I was (inaudible) she was looking for something else to
            make sure I was not going to be resting. So, I think
            that's not normal for a person to be . . . to have that
            behavior like that.

      Following the hearing, the Tribunal issued a written decision, concluding

Carranza resigned "because he believed he was being treated unfairly."

Specifically, Carranza claimed his "co-worker [sic] created a hostile work

environment." In reaching her decision, the examiner found Carranza "did not

address any of his concerns with the owner prior to his resignation." She a lso

found "[c]ontinuing work was available at the time he left." (Emphasis added).

                                                                             A-0736-19
                                       5
      Carranza appealed pro se to the Board. According to an undated electronic

entry, Carranza asserted, among other things:          "[M]y [s]upervisor from

Buckingham has discriminate[d] against me. I think because of my age the

[s]upervisor has taken advantage of me. I have complained about this and no

action was ever taken." Citing examples of his complaints, which he described

as "bullying," Carranza stated, "I ha[d] no one to help me with the language

barrier not being able to speak English." In sum, he said he left his job "because

of not being heard or understood and of course discrimina[tion]."

      In his accompanying August 5, 2019 correspondence to the Board, 2

Carranza reiterated his contention that his supervisor discriminated against him.

Carranza also claimed he "forgot to state all that happen[ed]" during his hearing

before the Tribunal.    For the first time on appeal to the Board, Carranza

contended "[t]he main reason why [he] was terminated was because of low

census." Instead, he focused on his mistreatment by his supervisor. Apologizing

for the confusion, Carranza elaborated:

            I am [seventy-eight] [y]ears old[.] I forget things and
            focus only [sic] one thing. I also want to say I have a
            hard time hearing on the phone. Yes I have issue [sic]
            with my [s]upervisor[;] yes I felt discrimination [sic]

2
  Although it is not entirely clear from the record, we glean from the briefs on
appeal that Carranza's August 5, 2019 letter was submitted as part of his appeal
to the Board together with Carranza's electronic entry.
                                                                            A-0736-19
                                          6
             by her. The main reason of my let go [sic] was due to
             low census.     The [o]wner of the [c]ompany[,]
             Lawrence[,] terminated [sic] due to low census.

      The Board thereafter summarily adopted the Tribunal's decision. This

appeal followed.

      On appeal, Carranza reprises the arguments asserted before the Board. In

addition, for the first time on this appeal, Carranza claims Buckingham

terminated his employment on May 29, 2019, "due to lack of work." To support

this belated contention, Carranza included in his appendix what purports to be a

one-page letter from Buckingham to Carranza. The "[o]bject [sic]" of the letter

is: "Notice of layoff." The letter states, in full:

                   We had been hoping that during this difficult
             period of time we could keep all of our employees with
             the company. Unfortunately, this is not the case.

                   It is with regret, therefore, that we must inform
             you that we will [sic] unable to utilize your service after
             05/29/2019. We would like to inform you that your
             employment with Buckingham Adult Medical Day Care
             Center will be terminated due to lack of work.

                  Please accept our best wishes for your future
             endeavors.

      The correspondence is undated and purportedly signed by "Zarina Segal

. . . Administrator" and "Lawrence Krasne . . . LLC Member." The letter is



                                                                           A-0736-19
                                         7
addressed to Carranza at a street address that does not appear elsewhere in the

record.

      As a threshold matter, we will not consider issues that were not properly

presented to the agency when the opportunity was available "unless the

questions so raised on appeal go to the jurisdiction of the trial court [or agency]

or concern matters of great public interest." Nieder v. Royal Indem. Ins. Co.,

62 N.J. 229, 234 (1973); see also In re Stream Encroachment Permit, 402 N.J.

Super. 587, 602 (App. Div. 2008) (observing we will not consider issues that

were not raised before an administrative agency unless they are of public

importance).    Because the letter was not presented to the Tribunal for

consideration, it is inappropriate for consideration on appeal. See Zaman v.

Felton, 219 N.J. 199, 226-27 (2014).        Indeed, we cannot "fill in missing

information on [our] own." N.J. Dep't of Children & Families, Div. of Youth &

Family Servs. v. A.L., 213 N.J. 1, 28 (2013).

      Turning to the issues raised before the Board, it is well settled that the

claimant bears the burden of proving he is entitled to unemployment benefits.

Brady v. Bd. of Review, 152 N.J. 197, 218 (1997). To qualify for benefits, an

employee who has left work voluntarily must establish he did so for "good cause

attributable to work." Ibid.; N.J.A.C. 12:17-9.1(c). Although the statute does


                                                                             A-0736-19
                                        8
not define good cause, it has been construed "to mean 'cause sufficient to justify

an employee[] . . . joining the ranks of the unemployed.'" Domenico v. Bd. of

Review, 192 N.J. Super. 284, 287 (App. Div. 1983) (citation omitted). The

administrative regulation defines good cause as "a reason related directly to the

individual's employment, which was so compelling as to give the individual no

choice but to leave the employment." N.J.A.C. 12:17-9.1(b).

      We have held the employee's failure to complain about the actions of his

alleged offender "may be relevant and probative on the bona fides" of a claim.

Doering v. Bd. of Review, 203 N.J. Super. 241, 248 (App. Div. 1985). See also

Cokus v. Bristol Myers Squibb Co., 362 N.J. Super. 366, 379-80 (Law. Div.

2002) (stating whether an employee has resorted to internal grievance

procedures is a relevant factor in determining whether harassment has created

an intolerable situation that compelled an employee to transfer). But the failure

to complain "certainly does not in and of itself disqualify [a claimant] from

receiving benefits nor does it prove that the reason she quit was not sufficient to

constitute 'good cause attributable to such work.'" Doering, 203 N.J. Super. at

248-49.

      Our review of administrative agency decisions is limited. In re Stallworth,

208 N.J. 182, 194 (2011). But that review requires a record that enables us to


                                                                             A-0736-19
                                        9
answer the question of whether the agency's factual findings are supported by

sufficient credible evidence. See Lourdes Med. Ctr. of Burlington Cty. v. Bd.

of Review, 197 N.J. 339, 367 (2009). If we cannot determine from a review of

the transcript whether the hearing examiner's factual findings were supported by

the record, or whether the Board's ultimate decision was supported by the record,

we obviously cannot fairly decide the appeal.

      Specifically, the transcript of the hearing – which spans fewer than thirty

pages – illustrates much confusion and miscommunication.                 The term,

"inaudible" appears seventeen times. The interpreter requested repetition of a

statement six times, and twice required time to "look up" terms. Notably, the

interpreter indicated she was researching the meaning of a word immediately

after the examiner asked Carranza: "So did you resign?"             Throughout the

hearing, the examiner interrupted the proceedings to: request the interpreter

"interpret what [Carranza] said so far"; remind Carranza he could not speak

before the interpreter translated his statements; and refocus Carranza,

instructing him to answer her questions directly.

      Accordingly, our resolution of the issues on appeal is hampered because

the transcript of the hearing in this matter raises a substantial doubt as to whether

Carranza understood the questions posed and whether his responses were


                                                                               A-0736-19
                                        10
accurately interpreted.   In turn, the circumstances underscoring Carranza's

reasons for leaving, and whether he had an adequate opportunity to address those

reasons with his employer such that the employer was aware of his reasons, are

also unclear. The lack of effective communication between Carranza and the

interpreter, and ultimately between Carranza and the examiner, appears to have

impaired Carranza's opportunity for a fair hearing before the Tribunal. See

Alicea v. Bd. of Review, 432 N.J. Super 347, 352 (App. Div. 2013) ("We have

repeatedly acknowledged the important role that proper translation into the

language of the litigant plays in our legal system.").

      Although we acknowledge the difficulties inherent in telephonic

interpreter-assisted hearings, we nonetheless require a cleaner record than

currently is available. We are therefore constrained to remand for a new hearing.

On remand, the Board shall ensure that the interpreter utilized speaks the same

dialect as Carranza to avoid any confusion on rehearing, and that Carranza

understands the interpreter. See State v. Pemberthy, 224 N.J. Super. 280, 290

(App. Div. 1988) (recognizing "the various Spanish dialects and the inherent

problems in translating the conversations" at issue).

      To ensure an accurate transcript is created, Carranza shall wait until the

interpreter has completely translated the examiner's questions before


                                                                           A-0736-19
                                       11
responding. Carranza also must inform the examiner if he cannot hear the

questions presented, or if he needs more time to answer.

      Further, because the Tribunal concluded "[c]ontinuing work was available

at the time [Carranza] left [Buckingham]," and the examiner did not have the

opportunity to review and consider the undated letter purportedly sent to

Carranza from Buckingham, Carranza shall have the opportunity to admit the

letter in evidence at the rehearing. The burden of proving the authenticity of the

letter, the date on which it was sent, and whether the letter had any bearing upon

his termination remains upon Carranza. Brady, 152 N.J. at 218.

      Reversed and remanded. We do not retain jurisdiction.




                                                                            A-0736-19
                                       12